DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 05/24/2022 is acknowledged.  Claims 13, 15, and 16 have been amended.  Claims 13-16 and 20 are pending in the application.  Applicant’s amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 11/29/2021. 

Response to Arguments
Applicant’s arguments with respect to independent claim 13 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites that “at least a portion of the cooled syngas is recycled and blended with the hot syngas”, in contrast to the claim 13 recitation of “a pipe positioned to transfer at least a portion of the semicooled syngas to the hot syngas” (emphasis added). It is indefinite if claim 14 is meant to refer to the semicooled syngas, in agreement with claim 13, or to the cooled syngas, which is a different stream. In case of the latter interpretation, see 112a below. For examination purposes, it is interpreted as either.
Claim 15 is also rejected by virtue of dependency.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Further to the 112b rejection above, if the latter interpretation is meant, i.e. claim 13 requires transferring semicooled syngas to the hot syngas (Fig. 2B embodiment) while claim 14 requires transferring cooled syngas to the hot syngas (Fig. 2A embodiment), then it would appear that Applicant is combining characteristics from two different embodiments. There is no support in the original disclosure for the combination of these characteristics in a single embodiment. For that reason, the combination recited in claims 14 would constitute new matter.
Claim 15 is also rejected by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 14, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Datta et al. US 2010/0298450 in view of Woldy et al. US 4,248,604, Banks Engineering (NPL “About RTOs (Regenerative Thermal Oxidizers)”), Ballantine et al. US 2003/0010266, Lucas et al. US 2011/0201699, and Hess US 3,963,457.
Regarding claim 13, Datta discloses (see Fig. 2):
A system for generating high pressure steam from a syngas fermentation process, the system comprising: 
a waste heat boiler 82 positioned to receive hot syngas 56 and water, the waste heat boiler effective for producing waste heat boiler high pressure steam (“Heat exchangers 82 produce additional steam to supply of steam taken by line 83 [typo, should be line 38] for plant equipment 40” [0066]) and cooled syngas 56; 
a vent gas burner/steam generator 37 positioned to receive lean syngas 32, 35 from a fermentor 16, the vent gas burner/steam generator 37 effective for producing hot vent gas burner gas and vent gas boiler high pressure steam 38 (“Thermal Oxidizer/Steam generation equipment system 37” [0029]; a CO2 rich stream (fermentor tail gas/lean syngas) is “fed to a thermal oxidation system 37 via line 35 to recover its combustion energy to generate steam after which it is exhausted to the atmosphere” [0071]; i.e. combustion of the tail gas (lean syngas) produces combustion gas (hot vent gas burner gas) which is used to generate steam before being exhausted to atmosphere); 
directing the waste heat boiler high pressure steam (unlabeled line going from heat exchanger 82 to plant energy requirement 40, [0066]) and the vent gas boiler high pressure steam 38 to plant energy requirements 40.

Datta is silent regarding:
the waste heat boiler positioned to receive hot syngas having a temperature of 1400°F or less (Datta discloses “The syngas [56] typically at a temperature of 800 to 1000 C [1472 to 1832 F]” [0067]) and preheated water, the waste heat boiler effective for producing waste heat boiler high pressure steam and semicooled syngas;
an economizer positioned to receive the semicooled syngas, the economizer effective for producing the preheated water and cooled syngas;
a pipe positioned to deliver the preheated water to the waste heat boiler;
a pipe positioned to transfer at least a portion of the semicooled syngas to the hot syngas.
Woldy teaches:
a waste heat boiler 65, 66 positioned to receive hot syngas having a temperature of 1400°F or less (1400° F, col. 6, l. 26-36; hot syngas delivered through transfer line 44 is cooled by mixing with cooled recycled syngas 63 in antechamber 46 before being directed via line 64 to gas coolers 65, 66 to generate steam 100 for driving a steam turbine for the production of mechanical and/or electrical power, col. 17, l. 29-34) and preheated water 99, the waste heat boiler 65, 66 effective for producing waste heat boiler high pressure steam 100 and semicooled syngas 83;
an economizer 101, 156 positioned to receive the semicooled syngas 83, the economizer effective for producing the preheated water 99 and cooled syngas 158;
a pipe 99 positioned to deliver the preheated water 99 to the waste heat boiler 65, 66;
a pipe 63 positioned to transfer at least a portion of the cooled syngas 158 to the hot syngas.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to combine the teachings of Datta with that of Woldy to reduce fouling of the boiler tubes in the waste heat boiler and minimize maintenance problems (Woldy col. 4, l. 47-54, col. 6, l. 26-36).

The combination of Datta and Woldy is silent regarding:
a vent gas boiler superheater system, the vent gas boiler superheater system comprising a vent gas boiler superheater, a vent gas boiler steam generator, and a vent gas boiler feed water preheater, 
wherein the vent gas boiler superheater is positioned to receive the hot vent gas burner gas and preheated steam from the vent gas boiler steam generator, the vent gas boiler superheater effective for producing vent gas boiler high pressure steam and semicooled vent gas boiler gas, 
wherein the vent gas boiler steam generator is positioned to receive the semicooled vent gas boiler gas from the vent gas boiler superheater and to receive preheated water/steam from the vent gas boiler feed water preheater and provide the preheated steam, 
wherein the vent gas boiler feed water preheater is positioned to receive semi cooled vent gas boiler gas from the vent gas boiler steam generator and provide cooled vent gas boiler gas and to receive water/steam and provide the preheated water/steam (Datta only schematically depicts a Thermal Oxidizer/Steam generation equipment system 37 [0029] Fig. 2, without specifying the structural details thereof).
Banks Engineering teaches (see page 3 Fig. 5):
a vent gas boiler superheater system, the vent gas boiler superheater system comprising a vent gas boiler superheater (“superheater”), a vent gas boiler steam generator (“boiler”), and a vent gas boiler feed water preheater (“economizer”), 
wherein the vent gas boiler superheater (“superheater”) is positioned to receive the hot vent gas burner gas (from “thermal combustor” aka thermal oxidizer/vent gas burner) and preheated steam from the vent gas boiler steam generator (“boiler”), the vent gas boiler superheater effective for producing vent gas boiler high pressure steam (“superheated steam”) and semicooled vent gas boiler gas (between the superheater and the boiler), 
wherein the vent gas boiler steam generator (“boiler”) is positioned to receive the semicooled vent gas boiler gas from the vent gas boiler superheater (“superheater”) and to receive preheated water/steam from the vent gas boiler feed water preheater (“economizer”) and provide the preheated steam, 
wherein the vent gas boiler feed water preheater (“economizer”) is positioned to receive semi cooled vent gas boiler gas from the vent gas boiler steam generator (“boiler”) and provide cooled vent gas boiler gas (to stack) and to receive water/steam (“boiler feedwater”) and provide the preheated water/steam.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to combine the teachings of Datta and Woldy with that of Banks Engineering in order to provide the missing structural details of the Thermal Oxidizer/Steam generation equipment system that is only shown schematically in Datta and to provide for effective steam generation from the thermal oxidizer (vent gas burner) combustion gas.

The combination of Datta, Woldy, and Banks Engineering is silent regarding:
the hot vent gas burner gas having a temperature of 1500 to 3000°F.
Ballantine teaches:
the hot vent gas burner gas having a temperature of 1500 to 3000°F (“At the elevated temperatures of the thermal oxidizer unit 14, 1600 degrees to 2250 degrees Fahrenheit, the resulting emissions are mostly in the form of carbon dioxide and water vapor. There may be trace amounts of nitrous oxide, sulfur dioxide, carbon monoxide and oxygen in the air emissions. Emissions other than carbon dioxide and water are rarely found in concentrations that would exceed the most stringent air emissions criteria” [0048], “2200 Fahrenheit discharge from the thermal oxidizer unit” [0050]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to combine the teachings of Datta, Woldy, and Banks Engineering with that of Ballantine for the advantage of ensuring that the resulting emissions are mostly in the form of carbon dioxide and water vapor, and that the trace amounts of other emissions do not exceed even the most stringent air emissions criteria (Ballantine [0048]).

The combination of Datta, Woldy, Banks Engineering, and Ballantine is silent regarding:
the vent gas boiler high pressure steam having a pressure of 600 psig to 950 psig;
a steam mixer positioned to receive and mix the waste heat boiler high pressure steam and the vent gas boiler high pressure steam to produce a combined high pressure steam having a pressure of 600 psig to 950 psig.
Lucas teaches (see Figs. 1, 3, and 16):
a combustion gas boiler high pressure steam 3103 (analogous to the vent gas boiler high pressure steam, both being steam generated from combustion gas) having a pressure of 600 psig to 950 psig (800 psig [0168]);
a steam mixer (see Fig. 16, junction of line 3103 with line 3100) positioned to receive and mix the waste heat boiler high pressure steam 3100 (800 psig steam from syngas waste heat steam generator 30/30B, see Figs. 1, 3 and para. [0100] [0169]) and the combustion gas boiler high pressure steam 3103 (analogous to the vent gas boiler high pressure steam) to produce a combined high pressure steam having a pressure of 600 psig to 950 psig (800 psig, since both constituent streams of steam are at 800 psig [0100] [0168-0169]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to combine the teachings of Datta, Woldy, Banks Engineering, and Ballantine with that of Lucas to provide steam at a pressure suitable for driving a steam turbine and to supply the steam to the steam turbine for power generation (Lucas [0100] [0168-0169]).

The combination of Datta, Woldy, Banks Engineering, Ballantine, and Lucas is silent regarding:
a pipe positioned to transfer at least a portion of the semicooled syngas to the hot syngas (Woldy teaches recycling a portion of the cooled syngas 158 leaving the scrubbers 103, 112 as the quench gas, rather than the semicooled syngas 83 leaving the waste heat boiler 65, 66).
Hess teaches:
a pipe positioned to transfer at least a portion of the semicooled syngas to the hot syngas (“When the gas [cooled syngas used as quench/recycle gas] leaves the secondary Venturi-type scrubber, it is clean and relatively cool. An alternate source of recycle gas would be the gas leaving the waste heat boiler, or the gas leaving the primary Venturi-type scrubber. Using recycle gas from these alternate sources, especially the waste heat boiler source, would further increase the thermal efficiency of the KTP, but any solid matter in the gas could be troublesome to the operator of a KT plant” col. 2, l. 54-62; the gas leaving the secondary scrubber maps to the cooled syngas 158 in Woldy, and the gas leaving the waste heat boiler maps to the semicooled syngas 83 in Woldy).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to modify the combination of Datta, Woldy, Banks Engineering, Ballantine, and Lucas as taught by Hess to provide a pipe positioned to transfer at least a portion of the semicooled syngas to the hot syngas, in addition to the pipe transferring cooled syngas taught by Woldy, for the advantage of providing an alternate source of recycle/quench gas that would increase thermal efficiency, while also keeping the cooled syngas as an option for cases where there may be solid matter in the semicooled syngas prior to scrubbing that could be troublesome (Hess col. 2, l. 54-62).

Regarding claim 14, the combination of Datta, Woldy, Banks Engineering, Ballantine, Lucas, and Hess teaches:
wherein at least a portion of the cooled syngas (see 112b; if this is meant to refer to the cooled syngas, then see cooled syngas 158 of Woldy used as quench/recycle gas, alternatively if this is meant to refer to the semicooled syngas, then see Hess col. 2, l. 54-64 and the above explanation in the rejection of claim 13 for semicooled syngas, which maps to 83 in Woldy, used as quench/recycle gas) is recycled and blended with the hot syngas at an inlet of the waste heat boiler 65, 66, and the blended syngas has a temperature of 600°F to 1400°F (1400° F, see Woldy col. 6, l. 26-36; hot syngas delivered through transfer line 44 is cooled by mixing with cooled recycled syngas 63 in antechamber 46 before being directed via line 64 to gas coolers 65, 66 to generate steam 100 for driving a steam turbine for the production of mechanical and/or electrical power, Woldy col. 17, l. 29-34).

Regarding claim 16, the combination of Datta, Woldy, Banks Engineering, Ballantine, Lucas, and Hess teaches:
wherein the waste heat boiler high pressure steam 3100 has a pressure of 50 psig to 950 psig (800 psig, Lucas [0100] [0169]).

Regarding claim 20, the combination of Datta, Woldy, Banks Engineering, Ballantine, Lucas, and Hess teaches:
wherein the combined high pressure steam (3100 + 3103) is utilized for production of power (via steam turbine 70J and generator 70K, see Lucas Fig. 16).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Datta et al. US 2010/0298450 in view of Woldy et al. US 4,248,604, Banks Engineering (NPL “About RTOs (Regenerative Thermal Oxidizers)”), Ballantine et al. US 2003/0010266, Lucas et al. US 2011/0201699, and Hess US 3,963,457 as applied to claim 14 above, and further in view of Blaskowski US 4,270,493.
Regarding claim 15, the combination of Datta, Woldy, Banks Engineering, Ballantine, Lucas, and Hess is silent regarding:
wherein the blended syngas has a temperature of 600°F to 900°F.
Blaskowski likewise teaches cooling the gas to a temperature below the initial deformation temperature of the ash particles to form dry ash that is no longer molten, but notes that such dry ash may still deposit on heat transfer surfaces and cause fouling (col. 4, l. 63-col. 5, l. 4); however, “At temperatures below 800° F., it is no longer necessary to cool the vessel walls in order to insure structural integrity. Nor is it necessary to protect the interior surface of the vessel from contact with the gas since the potential corrosive activity of the gas would be insignificant at such a low temperature” (col. 5, l. 59-68), and additionally, measures to minimize fouling are no longer critical at the lower temperatures “because of the reduced fouling tendency at the low temperatures” (col. 6, l. 11). Accordingly, the temperature of the blended syngas is a result-effective variable for determining the fouling tendency and potential corrosive activity of the gas.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to have selected a temperature of the blended syngas from 600°F to 900°F in the combination of Datta, Woldy, Banks Engineering, Ballantine, Lucas, and Hess as taught by Blaskowski, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  MPEP 2144.05 II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        06/22/2022